Title: From Benjamin Franklin to James Wright, 3 July 1755
From: Franklin, Benjamin
To: Wright, James


Dear Friend
Philada. July 3. 1755.
Before this reaches you, you will have heard that the House is adjourn’d. A Bill to strike £10,000 Exchange Money is pass’d, and nothing else done.

I spoke several Times to the Speaker and Committee, about sending you some Money by the Return of the Members; but Mr. M’Conaughy slipt away without Leave, and so without their Knowledge; and afterwards the Business slipt their Memory. I have now communicated your last Letter, and £200 is put into my Hand to send you. My Wife goes to-morrow to Lancaster, and will carry it so far. Let me know how much more you will want, and it shall be sent per next Post. The Speaker has not return’d me your Letter, so I may possibly forget some Particulars I ought to answer. I am sorry to hear of the Mischief on the Frontiers; but we must expect more of that kind. We have just heard that the French Fleet with 4000 Land Forces are block’d up in Louisburg by Adm. Boscawen, which I hope may prove true. My Love to your good Family, in which my Wife joins, as well as to yourself, with Your affectionate Friend and Servant
B Franklin
 Addressed: To / Mr James Wright / Hempfield / Free / B Franklin